Case 2:21-cv-04954 Document 1-3 Filed 06/17/21 Page 1 of 2 Page ID #:39




       EXHIBIT 3
To:       Maria Benson[
Cc:              Case
          Reynolds, Leslie[r           ];Obtained
                                          Milhofer,via
                         2:21-cv-04954 Document                        tch,
                                                    Jo1-3 Filed 06/17/21     Inc. Forson
                                                                            Page
                                                                        ]; Lindsey 2 of 2 Page ID #:40]; Dodd,

From:      Maria Benson                   ]
Sent:      Fri 8/28/2020 9:30:40 AM (UTC-07:00)
Subject: NASS Communications: Mis/disinformation Social Media Platform Reporting Processes
8.28.20 Copy of NASS and NASED Twitter Portal List.xlsx
Twitter portal.PNG

  Good Afternoon Communications Directors,

  I know I’ve sent out how to report mis/disinformation to social media platforms before, but a few things have changed and Tik
  Tok is new to our game. Please, please, please take a look at these carefully, save it somewhere you’ll remember, also print it
  out and duct tape/super glue it to something next to your computer ​**​

  Facebook/Instagram
       • Send an email to reports@content.facebook.com and your Facebook point of contact; include “election issue” in subject
       line. Please include as much information as possible: screenshots, profile names, links, descriptions of what is incorrect,
       etc. The more information you include, the more likely Facebook will be able to act on it.
       • Content that should be reported is:
              ○ Any content containing statements of intent, calls for action, or advocating for violence due to voting, voter
              registration, or the outcome of an election.
              ○ Any offers to buy or sell votes with cash or gifts.
              ○ Misrepresentation of the dates, locations, and times, and methods for voting or voter registration.
              ○ Misrepresentation of who can vote, qualifications for voting, whether a vote will be counted, and what
              information and/or materials must be provided in order to vote.



        • Facebook Regional Contacts (which are newly updated):
             ○ Jannelle Watson (                   )
                   ▪ AZ, CO, IA, KS, NE, NM, NV, OK, TX, UT
             ○ Khalid Pagan (                  )
                   ▪ CT, DC, DE, MA, MD, ME, NH, NJ, NY, PA, RI, VT,
             ○ Tracy Rohrbach (t                     )
                   ▪ IL, IN, MI, MN, ND, OH, SD, WI
             ○ Cristina Flores (                       )
                   ▪ CA and the US territories
             ○ Rachel Holland (                          )
                   ▪ AL, AR, FL, GA, KY, LA, MO, MS, NC, SC, TN, VA, WV
             ○ Eva Guidarini                     )
                   ▪ AK, HI, ID, MT, OR, WA, WY



  Twitter
        • If your state is onboarded into the partner support portal, it provides a mechanism to report election issues and get
        them bumped to the head of the queue. Fill in the report with as much information as possible, including links if you have
        them. Attached is a list of the 38 on-boarded states.
               ○ If you’re not on the list and would like to get on-boarded please email psponboarding@twitter.com, cc’
               gov@twitter.com and me for my awareness. These lists don’t keep themselves ​**​
        • Here’s the link https://help.twitter.com/forms to get started to report mis/disinfo.
               ○ You should have a green box at the top. Attached is a screenshot from my screen.
               ○ Then to report you click submit form. Then regarding and choose “integrity.” It used to say election integrity, but
               with COVID-19 they changed it just to integrity.
                     ▪ Let me know if yours doesn’t have those features.
        • NEW: Local election officials’ Twitter accounts can now be onboarded into the partner support portal by emailing
        psponboarding@twitter.com, so please pass along to your locals. Please email gov@twitter.com if you have questions 1/1
        about this since it is so new.
